DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to a Restriction Requirement mailed on 10/27/2020, the Applicant elected without traverse Group I (claims 1-13 & 20) in a reply mailed on 12/22/2020. 
Claims 14-19 are withdrawn.
Currently, claims 1-13 and 20 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 05/29/2019 and 05/22/2020. The IDS have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Panel and .
Claim Objections
Claim 13 is objected to because of the following informalities: 
Regarding claim 13, lines 5-6, “the scan signal lines” should read “the scanning signal lines” for consistent claim language.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 is indefinite, because the limitation “the first terminal of the control transistor” was not mentioned before. There is insufficient antecedent basis.	
	Claim 8 is indefinite, because the limitation “the electrical connection between the second conductive pillar and the first electrode is electrically insulated,” in which “the electrical connection” was not mentioned before. There is insufficient antecedent basis.
Claim 9 is indefinite for three reasons:
	First, the limitation “at least one of the pixel units” renders the claim indefinite. It is unclear whether such “at least one of the pixel units” is the same the “at least one of the pixel units” as recited in the base claim 1.
	Second, the limitation “the second terminal of the driving transistor” was not mentioned before. There is insufficient antecedent basis.
	Third, the limitation “the first auxiliary electrode is provided in the same layer as the fourth electrode,” in which “the same layer” was not mentioned before. There is insufficient antecedent basis.
	Claims 10 is indefinite for three reasons:
	First, the limitation “at least one of the pixel units” renders the claim indefinite. It is unclear whether such “at least one of the pixel units” is the same “at least one of the pixel units” as recited in the base claim 1.
	Second, the limitation “the second terminal of the driving transistor” was not mentioned before. There is insufficient antecedent basis.
	Third, the limitation “the second auxiliary electrode is provided in the same layer as the fourth electrode,” in which “the same layer” was not mentioned before. There is insufficient antecedent basis.
	Claim 13 is indefinite for two reasons:
	First, the limitation “the control terminal of the control transistor” was not mentioned before. There is insufficient antecedent basis.
the second terminal of the control transistor” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 7-8, 10 and 12-13 necessarily inherit the indefiniteness of the claims on which they depend.

I. Prior-art rejections based on Koo
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0175077 A1 to Koo et al. (“Koo”).

    PNG
    media_image1.png
    436
    759
    media_image1.png
    Greyscale

Regarding independent claim 1, Koo in Figs. 1-4 teaches a display panel 1100 (Fig. 1 & ¶ 36), comprising: 
an array substrate 110 (¶ 64, lower substrate 110) and a package substrate 170 (¶ 64, protection layer 170 is a substrate, as substrate is a layer of material) provided opposite to each other (Fig. 4), the array substrate 110 comprising a plurality of pixel units (¶ 41, pixels) arranged in an array (¶ 41-¶ 42), and at least one of the pixel units comprising a driving transistor (Figs. 1-2, ¶ 41 & ¶ 52, each pixel includes a thin film transistor i.e., driving transistor Tdr), 
a first electrode 140s (Figs. 3-4 & ¶ 70, driving transistor source layer 140s) and a second electrode LS (Figs. 3-4, ¶ 56 & ¶ 62, light shielding layer LS serves as the gate node of the driving transistor Tdr) provided between the package substrate 170 and the array substrate 110; and 
an insulating layer 130 (Fig. 4 & ¶ 68, buffer layer 130 formed of an insulating material) provided between the first electrode 140s and the second electrode LS,

Regarding claim 2, Koo in Figs. 1-4 further teaches the first electrode 140s and the second electrode LS form a storage capacitor Cst1 (¶ 95, first storage capacitor Cst1).
Regarding claim 6, Koo in Figs. 1-4 further teaches the array substrate 110 further comprises a control transistor Tsw (¶ 52, switching transistor Tsw) of which the first terminal 240s (¶ 78, switching transistor source layer 240s) is electrically connected to the control terminal LS of the driving transistor Tdr (Fig. 4 & ¶ 67, through first source/drain contact pattern 161), and a second auxiliary electrode 161 (Fig. 4 & ¶ 67, a portion of first source/drain contact pattern 161 in a first contact hole CNT1) that is in contact with the first terminal 240s of the control transistor Tsw; 
the package substrate 170 further comprises a second conductive pillar 161 (Fig. 4 & ¶ 67, a portion of the first source/drain contact pattern 161 in a third contact hole CNT3) in contact with the second electrode LS, wherein, the second conductive pillar 161 is electrically connected to the second auxiliary electrode 161 (Fig. 4).
Regarding claim 7, Koo in Fig. 4 further teaches the first electrode 140s is located on a side of the second electrode LS facing away from the array substrate 110 (Fig. 4), and the second conductive pillar 161 (Fig. 4, pattern 161 in CNT3) is in contact with the second auxiliary electrode 161 (Fig. 4, pattern 161 in CNT1).
Regarding claim 20, Koo in Figs. 1-4 further teaches a display device (abstract), comprising a display panel 1100 (Fig. 1 & ¶ 36) according to claim 1 (see the rejection of claim as noted above).

II. Prior-art rejections based on Sato
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0252152 A1 by Sato et al. (“Sato”),


    PNG
    media_image2.png
    333
    471
    media_image2.png
    Greyscale

Regarding independent claim 1, Sato in Figs. 1-3 teaches a display panel, comprising: 
an array substrate 10 (¶ 43, element substrate 10) and a package substrate 20 (¶ 43, counter substrate 20) provided opposite to each other (Fig. 3B), the array substrate 10 comprising a plurality of pixel units 1b (¶ 45, pixels 1b) arranged in an array (Fig. 2), and at least one of the pixel units 1b comprising a driving transistor 1c (¶ 45, pixel-switching thin-film transistor 1c controls driving of liquid crystal 1f i.e., driving transistor), 
a first electrode 6c (¶ 50, upper electrode 6c of drain electrode 6b above layers 3b, 3c) and a second electrode 3b, 3c (¶ 46, capacitor line 3b connecting to scanning line driving IC 30; ¶ 50, lower electrode 3c is a portion of capacitor line 3b) provided between the package substrate 20 and the array substrate 10; and 
an insulating layer 4c (¶ 56, dielectric layer 4c) provided between the first electrode 6c and the second electrode 3b, 3c,
wherein, the first electrode 6c is electrically connected to a first terminal 6b (¶ 49, drain electrode 6b above layer 7c) of the driving transistor 1c, and the second electrode 3b, 3c is electrically connected to a control terminal 3a (¶ 49, gate line 3a) of the driving transistor 1c 
Regarding claim 3, Sato in Figs. 1-3 further teaches the array substrate 10 further comprises a first auxiliary electrode 6b, 6c (Fig. 3B, middle portion of layer 6b-6c) electrically connected to the first terminal 6b of the driving transistor 1c, 
the package substrate 20 further comprises a first conductive pillar 2a (¶ 50, pixel electrode 2a) electrically connected to the first electrode 6c, wherein the first conductive pillar 2a is electrically connected to the first auxiliary electrode 6b, 6c.
Regarding claim 5, Sato in Fig. 3B further teaches the second electrode 3b, 3c is provided on the package substrate 20, and the first electrode 6c is located on a side of the second electrode 3b, 3c adjacent to the array substrate 10 (Fig. 3B, all layers are adjacent to each other), and wherein the first conductive pillar 2a is in contact with the first auxiliary electrode 6b, 6c (Fig. 3B).
Regarding claim 9, Sato in Figs. 1-3 further teaches at least one of the pixel units 1b further comprises a third electrode 3a (¶ 45, gate line 3a connecting to a gate of transistor 1c) electrically connected to the second terminal (¶ 45, gate of thin-film transistor 1c) of the driving transistor 1c and a fourth electrode 6a (¶ 49, source line or source electrode 6a) provided opposite to the third electrode 3a (Fig. 3B), and
wherein, the first auxiliary electrode 6b, 6c is provided in the same layer as the fourth electrode 6a.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, including Koo and Sato, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, the second electrode is provided with a first opening at a position of the first conductive pillar, and the insulating layer is provided with a first via at a position corresponding to the first conductive pillar, the first conductive pillar being in contact with the first auxiliary electrode through the first opening and the first via, wherein a size of the first opening is larger than a size of the first via, so that the first conductive pillar and the second electrode are electrically insulated.
Claim 11 would be allowable, because the prior art of record, including Koo and Sato, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein, the array substrate further comprises a protective layer and a pixel defining layer provided in sequence above the driving transistor, and wherein the first auxiliary electrode is in contact with the first terminal of the driving transistor through a third via that penetrates the protective layer and the pixel defining layer.


Claims 8, 10 and 12-13 are rejected.
Claims 8, 10 and 12-13 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, including Koo and Sato, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, the first electrode is provided with a second opening at a position of the second conductive pillar, and the insulating layer is provided with a second via at a position corresponding to the second conductive pillar, wherein the second conductive pillar is in contact with the second auxiliary electrode through the second opening and the second via, wherein a size of the second opening is larger than a size of the second via, so that the electrical connection between the second conductive pillar and the first electrode is electrically insulated.
Claim 10 would be allowable, because the prior art of record, including Koo and Sato, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein, at least one of the pixel units further comprise a third electrode electrically connected to the second terminal of the driving transistor and a fourth electrode provided opposite to the third electrode, and wherein, the second auxiliary electrode is provided in the same layer as the fourth electrode.
Claim 12 would be allowable, because the prior art of record, including Koo and Sato, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein, the array substrate further comprises a protective layer and a pixel defining layer provided in sequence above the driving transistor, and wherein the second auxiliary electrode is in contact with the first terminal of the control transistor Tsw through a fourth via that penetrates the protective layer and the pixel defining layer.
Claim 13 would be allowable, because the prior art of record, including Koo and Sato, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, the first terminal of the driving transistor is further electrically connected to the power signal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/M.L./Examiner, Art Unit 2895                        

/JAY C CHANG/Primary Examiner, Art Unit 2895